DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…the spigot joint has a spherical-shaped or cylindrical outer surface that matches the inner surface of the socket joint to detachably connect the cooling units to each other and be rotatable around an axis orthogonal to a coupling direction of the cooling units, and the socket joint and the spigot joint are provided with through-holes that penetrate through the socket joint and the spigot joint, respectively, to communicate with the flow channels of the cooling units.” 

Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…the spigot joint has a spherical-shaped or cylindrical outer surface that matches the inner surface of the socket joint to3Docket No.: NO11-20003-1 detachably connect the cooling unit to the another cooling unit and be rotatable around an axis orthogonal to a coupling direction of the cooling unit to the another cooling unit, and the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BRYAN R PEREZ/Examiner, Art Unit 2839